Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 05/23/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over     Geonnotti et al.  (US PG Pub. 2018/0140521A)  in view of Scott et al. (US PG pub. 2004/0101493).
Geonnotti et al. discloses a method of providing oral care benefits, see title. The reference teaches at least one oral care benefit by introducing a tablet into the oral cavity to generate a fluid and forcing at least a portion of fluid generated around the oral cavity, for example, by swishing, rinsing, washing, etc., to provide an oral care benefit, see abstract. The tablet can comprise xylitol, erythritol in an amount of at least 20%, see [0019]. The reference teaches use of flavoring agent, see [0022]. The tablet may contain fillers such as dicalcium phosphate, tricalcium phosphate, see [0034]. In one embodiment, effervescent couple contains one member from the group consisting of sodium bicarbonate, potassium bicarbonate, calcium carbonate, magnesium carbonate, and sodium carbonate and the combined amount of the effervescent couple(s) in the powder blend/tablet is from about 2 to about 20 percent by weight, such as from about 2 to about 10 percent by weight of the total weight of the powder blend/tablet, see [0040]. All ingredients are received in powder form, see [0050]. The reference does not teach use of sodium lauryl sulfate.
Geonnotti et al. does not teach dicalcium phosphate as an abrasive or its amount and also amount of sodium bicarbonate as an abrasive.
Geonnotti also does not teach use of kaolin, sodium lauryl sulfoacetate and the specific flavors claimed.
Scott discloses an oral dentifrice in a form of a compressed tablet comprising 40%(w/w) dicalcium phosphate, 7% sodium bicarbonate, flavor and mannitol, see abstract, [0179], [0180] and examples IV. Scott further teaches that the composition can further comprise sodium lauryl sulfoacetate, kaolin, menthol, oil of peppermint and orange (see paragraphs [0054], [0104], [0149], [0159]). Scott teaches use of xylitol and erythritol, see [0139] and [0160]. Scott teaches the composition may also optionally include a dental abrasive. Suitable abrasives include, for example, calcium carbonate, dicalcium orthophosphate dihydrate, calcium pyrophosphate, tricalcium phosphate, calcium polymetaphosphate, see [0151]. The level of optional abrasive in the compositions described herein is generally from about 6% to about 70% by weight of the composition, in another embodiment is from about 10% to about 60% of abrasive, in another embodiment from about 15% to about 50%, and in yet another embodiment from about 15% to about 40%, by weight of the composition, see [0152]. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known and useful amount of dicalcium phosphate and sodium bicarbonate into the tablet/powder of Geonnotti et al. One of ordinary skill would have been motivated to do so because Geonnotti et al. teaches  that the tablet may contain dicalcium phosphate or tricalcium phosphate and also sodium bicarbonate for effervescence and Scott teaches use of abrasives such as dicalcium phosphate and bicarbonates wherein the generic  amounts are taught to be ranging from about 6% to about 70% by weight of the composition, in another embodiment is from about 10% to about 60% of abrasive, in another embodiment from about 15% to about 50%, and in yet another embodiment from about 15% to about 40%, by weight of the composition, see [0152]. Therefore, since Scott teaches remineralization due to calcium and phosphate salts, see [0077] and [0078],  it would be within skill of an artisan to manipulate the amount of dicalcium phosphate for optimum remineralization effect by performing experimental manipulations given the generic amounts taught by Scott et al. It would have been further obvious to one of ordinary skill to have utilized the known abrasive kaolin along with the known surfactants’ sodium lauryl sulfoacetate and the known flavors of mint into the dental cleaning tablet of Gionnotti et al. as taught by Scott et al. One of ordinary skill would have been motivated to do so because the desired effect of Gionnotti is to provide a dental cleaning tablet and Scoot teaches the known ingredients such as dicalcium phosphate, kaolin, sodium lauryl sulfoacetate and mint flavors used in an oral dentifrice in the form of a compressed tablet. 

Applicant’s arguments are moot in view of new rejections made above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612